Citation Nr: 1752481	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder: to include stress, posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1981 to October 1981, and he served on periods of active duty training (ACDUTRA) and/or inactive duty training (INACDUTRA) in the US Army Reserves from 1981 to 1987 and the Oklahoma Army National Guard between 1988 and 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in July 2012 and July 2013.

In June 2015, the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of the hearing is associated with the claims file.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).

In August 2015, the Board remanded the claim for additional development.  

In a March 2017 rating decision, the RO assigned a 10 percent rating for limitation of right knee extension effective January 11, 2016 and decreased the Veteran's 10 percent evaluation for 0 percent effective January 11, 2016.   The RO found that a rating code for limitation of right knee extension was more appropriate for the Veteran's service-connected right knee.  As such, the issue has been recharacterized to generally reflect the Veteran's service-connected right knee disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's increased rating claim for his service-connected right knee disability, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the claims file, the Board finds that the January 2016 VA examination is incomplete and a new examination is required in light of the holding in Correia.  Specifically, the examination does not include range of motion testing for both active and passive motion and with weight-bearing and non weightbearing for the right and left knees.  In addition the Veteran has asserted that the VA examination does not accurately reflect the severity of his current right knee disability.  See April 2017 Notice of Disagreement.  Thus, a remand for an additional examination is warranted. 

As to the Veteran's PTSD claim, as previously noted, the evidence of record is not sufficient to show that the Veteran's duty in response to the bombing of the A.P. Murrah Federal Building in 1995 was active duty service.   Thus, the Board finds it necessary to remand for procurement of the Veteran's Defense Joint Military Pay System - Reserve Component Master Military Pay Account (DJMS-RC MMPA) print report for the year of 1995 from the Defense Finance and Accounting Service.  

With respect to the issue of entitlement to a TDIU, the issue is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issues of a TDIU must be deferred until after the outcome of his other claims. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate efforts to obtain and associate with the claims file the Veteran's Defense Joint Military Pay System - Reserve Component Master Military Pay Account (DJMS-RC MMPA) print report for the year of 1995 from the Defense Finance and Accounting Service (DFAS).  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee disability.   

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees, active and passive ranges of motion for the right and left knees.  

The examiner should also describe, in degrees, active and passive ranges of motion for the right and left knees weight-bearing and non weight-bearing. 

3.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







